,..




                   OFFICE OF THE ATIORNEY           GENERAL      OF TEXAS
                                                                                          ‘,
                                       ~, AUSTIN

GCULO c. MAnn
A-anIt-                                                                   . .*

                                   c   .‘..’                 ,        ,              .,.’




       Honorabie Jamerr X. Xlldiiy,~ Dlroofor-           .
                                                                                     .    .          .
                                                                                         :.


   ’   Motor' Tran#portat%.on Dl~lalon]
       Railroad Oommlmmioqr of Taam
       Austin,~ Tesar
                                       :       "   ...
       Dear Siri




                                                            ion of ‘. .I         I                  .:




            Teas     to whi                           d: a aontraot
                                                    and, and.oommon’




                                he Railroad Oommleslonfs
                                r Ttiriff forbida any oommon
                                tompay ‘any oonelgnor or any ‘.‘.
                                ~4, ,of any ooneignor or ‘the “~,
                                  8. any money ror draying
                                  he dooka or the oommon .oar-
                                                     ‘II.‘.
                 Vpour opinion ie respeotiully    reque&ed on
            the queetiona propounded to ua by Nr. Rawlinge,‘ - .:
                    “Am a part   of the iaots,,     you map eierwne ‘:
            that Mr. Dan Zong’‘is regularly          earpLoyad~by the
                                                                           .-
                                     :


    Honorable     Jam08 E. ‘gilday,                page g   ‘.


           Carpent& Paper Company of Fort Worth and that
           It Is his apeolal duty to do thlr drayage work
           for eald 0ompany.w
               Briefly,    the oontraot form submitted Is designed a8
    one between Dan Long, doing business under the trade name of. .
    Long Cartage Company, and a motor oommon oarrler,      whereunder
    the oarrler agrees to pay Dan Long oertaln eume of money ror
.   draping freight     In the Olty of Fort Worth,to and’irom the dooks
    of the oommon oarrler truok liner.
               The. queatlon submitted Is whether the exeoutlon and
    observanoe of the oontraot by l&r. Long and the oommon oarrler
    would aonetltute   a violation  of.Item 600 or any other reguia-
    tlon bf the. Railroad %mnleslan.
                  You have desorlbed the appllaatlon             oi’ltem        600 ln   ‘,
    your ietter     to ua, quoted’above.
               Wa are,advleed   that no other
                                         _-     -spdoIiId rule or regula-                       .’
    tlon  of the .CommleaIon le applloa’uie:
                         -1
               Item 800 ia not violated     by any oontraotuai   .relatlon-              ;
    ship, In the partloulare   ‘under review, between the oommon oar-
    rler truok lines and an independent oontraotor. dlvoroed entire-                           .I
    ly rrom any 001~3lgnor or :qanelgnee.         .~ ‘. : -c~, -~
                 Item 600: would be ylolated     by suoh a oontraatual
    relationship     ii as a iaotuai.matter    the oonalgnor or oonelgnee
    reoelred payment dlreotly      or lndlreotly    thereunder1 ln other
    words, If the agrepmant were a subterfuge,          a elmuhted trans-
    aot lon.
               The fa.ot, alone, that Dan Long Is regularly       employed.:
    by the Oerpenter Paper Oompany, .a oonslgnor or oonslgnee,         does              ‘..
    not, of Itself,   oondemn the traneaotlon.     If, however, Dan
    Long ae the Long Cartage ,Oompany.ia In faot the agent of the
    Carpenter Paper Otipany, and dlreotly      or lndlreotly’aots     a8
    auoh ln the exaoutlon’or    ,oarrylng out of the oontraot,     Item
    600 wouid be violated.
               It    ‘16 apparent, that auoh an’arrangement adapts it-
    self easily’    to a fraud upon Item 600 promulgated by the Omunle-
    ion.  Bor It      not to.do ,,PO.wouid requlre~ thatthe entity of
    Long Oartago      aampany bq mtlrrly    Independent of the Oarpenfar



                                                                 ,




                                                    _.
                                                                     .‘.
                    ,:.,:.:;   ~,.       ,’   ,~
Honorable Janm E. Kilday,    page 3


paper Company and of Den Long aa an employee     or agent of the
Carpenter Paper Company in other reapeotr.
           Under the fact8 submitted, the queetlon oanuot be
amwered categcrioally.      It is our opinion, hovever, that the
approval or rejection   of the proffered   contract le a matter
addressed to the discretion    of the Railroad Commleaion, to b8
exeroleed  in the light of the facta recited     in your letter,
together with other Sacta which my be in the posaemion           OS
the Comirsion    or which might become knovn t,o the Commlrrion
l.n any lnveH3.gatiou  of the matter.
          We are returning   herevith   the enoloawea     aooompuq-
ing your letter.
                                        Your8 very truly

               A      An           ATTOFtNllY
                                            OF          ,op TSXAS




2CS;db
lkoloaures